DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4022222A (hereinafter BERGER).
Regarding claim 1, BERGER discloses an aerosol-generating article (Figs. 1 and 4, filtered cigarette 20) comprising: an aerosol-generating substrate (Figs. 1 and 4, tobacco rod 22) and a mouthpiece (filter 24) disposed downstream of the aerosol-generating substrate.  BERGER further discloses that the filter comprises a hollow tubular segment (filter means 24) at its downstream end defining a mouth end cavity (inner cavity 34).  BERGER further discloses the hollow tubular segment comprising: a hollow tube (inner member 28) of crimped fibrous material (Col. 3, lines 53-57) and a plurality of non-crimped fibers extending along and affixed to the inner surface (intermediate member 32, Col. 4, lines 27-41) of the hollow tube.   
Regarding claim 2, BERGER discloses aerosol-generating article according to claim 1, as discussed above.  BERGER further discloses wherein each of the non-crimped fibers have a colour that is different from the colour of crimped fibers forming the hollow tube of crimped fibrous material.  BERGER discloses that the inner and intermediate members 28, 32 can be differently colored tow material (Col. 4, lines 4-10).
Regarding claims 5 and 6, BERGER discloses aerosol-generating article according to claim 1, as discussed above.  BERGER further discloses wherein the non- crimped fibers form a substantially continuous layer covering the inner surface of the hollow tube of crimped fibrous material and wherein the substantially continuous layer covers the entire inner surface of the hollow tube of crimped fibrous material.  BERGER Figs. 1 and 4 illustrate the multiple layers of the filter, inner and intermediate members 28, 32.  These layers extend over the surface to both the front and back and around the circumference of the filter.  
Regarding claim 8, BERGER discloses aerosol-generating article according to claim 1, as discussed above.  BERGER further discloses wherein the non- crimped fibers comprise an acetate ester of cellulose.  BERGER discloses cellulose acetate (Col. 1, lines 34-35) which is another name for acetate ester of cellulose.  
Regarding claim 9, BERGER discloses aerosol-generating article according to claim 1, as discussed above.  BERGER further discloses further comprising a binder disposed between the plurality of non-crimped fibers and the inner surface of the hollow tube. (Col 6, lines 2-19).
Regarding claim 12, BERGER discloses aerosol-generating article according to claim 1, as discussed above.  BERGER further discloses wherein each of the plurality of non-crimped fibers extend substantially in the longitudinal direction of the aerosol- generating article.  As seen if 
Regarding claim 13, BERGER discloses that the filter means 24 can serve as a mouthpiece (Col. 5, lines 1-6).  BERGER discloses a hollow tube (Figs. 1 and 4, (inner member 28) of crimped fibrous material (Col. 3, lines 53-57), and a plurality of non-crimped fibers extending along and affixed to the inner surface of the hollow tube (intermediate member 32, Col. 4, lines 27-41).  BERGER discloses that the intermediate member is to be smoother in order to overcome the distortion caused by the crimping of the inner member and provide substantially uniform support throughout the entire length (Col. 4, lines 27-31 and Col. 6, lines 42-59).
Regarding claim 14, BERGER discloses the overall method and means utilized in producing the filter element of BERGER (Figs. 2, 8-10, Col. 5, lines 64-68)).  BERGER discloses conveying a first continuous band of crimped fibers (Fig. 10, inner member 28); conveying a second continuous band of non-crimped fibers (Fig. 10, intermediate member 32); shaping a portion of the first continuous band into a substantially annular shape having an outer surface and an inner surface (Col. 6, lines 12-19); conveying the second continuous band into contact with the inner surface of the substantially annular shaped portion of the first continuous band (Col. 6, lines 27-34); and affixing the contacted portions together (Fig. 10, steam head 68 and cooling head 70, Col. 6, lines 31-39) and cutting a segment (Fig. 2, cutting means 76, Col. 6, lines 39-41) of the affixed portions from the continuous band to form a hollow tubular segment for a mouthpiece of an aerosol- generating article.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over BERGER in view of US 20100288293 A1 (hereinafter SLASLI).
Regarding claims 3 and 4, modified BERGER discloses the aerosol-generating article according to claim 1, as discussed above.  BERGER may not explicitly disclose wherein the non-crimped fibers have a denier per filament of at least 6 and wherein the non- crimped fibers have a total denier of from about 6,000 to about 20,000.
SLASLI teaches a smoking article with a filter comprising tubular portions (Abstract).  SLASLI teaches that a sidestream smoke reducing wrapper comprising one or more high density 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide wherein the non-crimped fibers have a denier per filament of at least 6 and wherein the non- crimped fibers have a total denier of from about 6,000 to about 20,000 as taught in SLASLI.  A person of ordinary skill in the art would control the selection of the material to a specific denier per filament and a total denier.  Doing so would achieve a desired particulate phase efficiency and RTD.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  BERGER in view of US 20170055581 A1 (hereinafter WILKE).
Regarding claim 7, modified BERGER discloses the aerosol-generating article according to claim 5, as discussed above.  BERGER may not explicitly disclose wherein the substantially continuous layer has a thickness of from about 300 microns to about 500 microns.
WILKE teaches an article comprising smokable material and a cover around the smokable material (Abstract).  WILKE teaches a cover 10 comprising a wrapper 12 (Fig. 1, ¶68).  The wrapper may provide thermal insulation and have a thickness of up to one millimeter, or up to 0.5 millimeters (¶68).  This is equivalent to up to 500 microns.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide wherein the substantially continuous layer has a thickness of from about 300 microns to about 500 microns.  WILKE teaches that the continuous wrapper comprises materials disclosed in the instant specification.  A person of ordinary skill in the art would obviously vary the range of the thickness of the wrapper in the disclosed range.  Doing so would provide thermal insulation to prevent heat loss and provide more efficient heating. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BERGER in view of US 20130255704 A1 (hereinafter SAMPSON).
Regarding claim 10, BERGER discloses the aerosol-generating article according to claim 9, as discussed above.  BERGER may not explicitly disclose wherein the binder comprises an ester of glycerol.  Applicant discloses in the instant application that ester of glycerol, “The ester of glycerol may be triacetin (also known as glycerol triacetate). The ester of glycerol may be triethyl citrate, as an alternative or in addition to triacetin.” (¶22)
SAMPSON teaches, “a filter for a cigarette comprises a porous material sheet wrapped around the filter rod and a cellulose acetate thread formed tram substantially uncrimped cellulose acetate filaments” (Abstract).  SAMPSON teaches that triacetin can be used as a plasticizer to bond the main filter rod to the cellulose acetate filaments (¶13).  The triacetin results in cross-linkage and a robust filter that can be cut more cleanly (¶50).  This prevents degrading of the delivery of flavorants as perceived by the consumers (¶50-¶52).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide wherein the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BERGER in view of SLASLI as evidenced by “Denier Measurements”.
Regarding claim 11, BERGER discloses the aerosol-generating article according to claim 9, as discussed above.  BERGER may not explicitly disclose wherein about 600 to about 800 non-crimped fibers are affixed to the inner surface of the hollow tube.
The instant application claims wherein the non-crimped fibers have a denier per filament of at least 6 and wherein the non- crimped fibers have a total denier of from about 6,000 to about 20,000.  These limitations are rejected by modified BERGER in view of SLASLI as discussed above.
Denier Measurements teaches that denier is a unit of measurement that provides a scale for the heaviness of a fiber.  This can be expressed with the following equation:
                
                    D
                    e
                    n
                    i
                    e
                    r
                     
                    p
                    e
                    r
                     
                    f
                    i
                    l
                    a
                    m
                    e
                    n
                    t
                    =
                    
                        
                            t
                            o
                            t
                            a
                            l
                             
                            d
                            e
                            n
                            i
                            e
                            r
                        
                        
                            q
                            u
                            a
                            n
                            t
                            i
                            t
                            y
                             
                            o
                            f
                             
                            u
                            n
                            i
                            f
                            o
                            r
                            m
                             
                            f
                            i
                            l
                            a
                            m
                            e
                            n
                            t
                            s
                        
                    
                
            
                
                    q
                    u
                    a
                    n
                    t
                    i
                    t
                    y
                     
                    o
                    f
                     
                    u
                    n
                    i
                    f
                    o
                    r
                    m
                     
                    f
                    i
                    l
                    a
                    m
                    e
                    n
                    t
                    s
                    =
                     
                    
                        
                            t
                            o
                            t
                            a
                            l
                             
                            d
                            e
                            n
                            i
                            e
                            r
                        
                        
                            d
                            e
                            n
                            i
                            e
                            r
                             
                            p
                            e
                            r
                             
                            f
                            i
                            l
                            a
                            m
                            e
                            n
                            t
                        
                    
                
            
The instant application discloses that the denier per filament is at least 6 (Claim 3) and the total denier is from 6,000 to 20,000 (Claim 4).  The instant application discloses that the DPF can be 8 (¶16).  Therefore:
                
                    q
                    u
                    a
                    n
                    t
                    i
                    t
                    y
                     
                    o
                    f
                     
                    u
                    n
                    i
                    f
                    o
                    r
                    m
                     
                    f
                    i
                    l
                    a
                    m
                    e
                    n
                    t
                    s
                    =
                     
                    
                        
                            6000
                             
                            t
                            o
                            t
                            a
                            l
                             
                            d
                            e
                            n
                            i
                            e
                            r
                        
                        
                            8
                             
                            d
                            e
                            n
                            i
                            e
                            r
                             
                            p
                            e
                            r
                             
                            f
                            i
                            l
                            a
                            m
                            e
                            n
                            t
                        
                    
                
            
quantity of uniform filaments =  750 filaments
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide wherein about 600 to about 800 non-crimped fibers are affixed to the inner surface of the hollow tube.  The disclosed ranges for denier per filament and total denier result in a quantity of fibers.  Solving for the equation in “Denier Measurements” necessarily results in the quantity of non-crimped fibers disclosed.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BERGER in view of US 20100300468 A1 (hereinafter RUSTEMEYER).
Regarding claim 15, BERGER discloses the method according to claim 14, as discussed above.  BERGER may not explicitly disclose spraying a binder onto the annular shaped portion such that at least some binder resides on the inner surface of the annular shaped portion, prior to affixing the contacted portions together.
RUSTEMEYER teaches a filter tow bale which comprises two tow strips that are arranged together in layers (Abstract).  RUSTEMEYER teaches a triacetin spray box where the solvent is applied to the filter tow to make it tacky.  Then, in the formatting part of the machine the tow band is gathered together and compressed to the cross section of the rod.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide spraying a binder onto the annular shaped portion such that at least some binder resides on the inner surface of the annular shaped portion, prior to affixing the contacted portions together.  A 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747           


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747